                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA WOOD,                                   Case No. 19-cv-04266-MMC
                                                       Plaintiff,
                                  8
                                                                                        ORDER DENYING PLAINTIFF'S
                                                 v.                                     REQUEST FOR ENTRY OF DEFAULT
                                  9
                                                                                        JUDGMENT AGAINST DEFENDANT
                                  10     COUNTY OF CONTRA COSTA, et al.,                ERICA BAINS
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of a document titled "Default Judgment – By the Court,"

                                  14   filed September 17, 2019, by plaintiff Andrea Wood ("Wood"). In said filing, Wood seeks

                                  15   entry of default judgment against defendant Erica Bains ("Bains"). Having read and

                                  16   considered Wood's request, the Court rules as follows.

                                  17          Bains was served with a copy of the summons and complaint on August 17, 2019

                                  18   (see Doc. No. 12), and, consequently, her response to the complaint was due no later

                                  19   than Monday, September 9, 2019. See Fed. R. Civ. P. 12(a); Fed. R. Civ. P. 6(a)(1). On

                                  20   September 17, 2019, at 3:41 p.m., Bains electronically filed a motion to dismiss (see Doc.

                                  21   No. 34); that same date, Wood manually filed her request for default judgment, by

                                  22   delivering it to the Clerk of Court; the time at which she did so is not specified on the

                                  23   docket (see Doc. No. 36). As set forth below, irrespective of the chronological order in

                                  24   which the above two documents were filed, the Court finds entry of default judgment is

                                  25   not appropriate.

                                  26          First, if Wood manually filed her request after 3:41 p.m., i.e., after Bain's motion to

                                  27   dismiss was filed, Bains would have already "cured [her] default," a factor weighing

                                  28   strongly against entry of default judgment. See Hudson v. North Carolina, 158 F.R.D. 78,
                                  1    80 (E.D. N.C. 1994) (denying motion for default judgment, where motion to dismiss, albeit

                                  2    untimely, was filed by defendant prior to plaintiff's filing motion for default judgment).

                                  3           Second, even if Wood manually filed her request prior to 3:41 p.m., the

                                  4    circumstances presented here do not warrant entry of default judgment. "[J]udgment by

                                  5    default is a drastic step appropriate only in extreme circumstances." Falk v. Allen, 739

                                  6    F.2d 461, 463 (9th Cir. 1984). Bains filed her motion to dismiss only eight days after the

                                  7    deadline to respond, and Wood has not identified any prejudice she incurred by reason of

                                  8    such limited delay. See Mitchell v. Williamson Tobacco Corp., 294 F.3d 1309, 1316-17

                                  9    (11th Cir. 2002) (affirming denial of motion for default judgment; finding no "exceptional

                                  10   circumstances" to warrant default judgment existed where defendant had filed motion to

                                  11   dismiss "a short time after the deadline" and plaintiff failed to show any prejudice

                                  12   thereby).
Northern District of California
 United States District Court




                                  13          Accordingly, Wood's request for entry of default judgment is hereby DENIED.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: October 4, 2019
                                                                                                 MAXINE M. CHESNEY
                                  17                                                             United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
